Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 3797725 A) in view of Merola (US 3780923 A).

    PNG
    media_image1.png
    329
    263
    media_image1.png
    Greyscale

Regarding Claim 1, Mori discloses:
a gripping mechanism comprising:
two or more spheres (34 & 34a), and a frame (1000) that houses the two or more spheres (Fig. 3) made of metal [Column 3 Lines 51-56], wherein at least two spheres of the two or more spheres grip an object (15).
Mori does not teach:
the gripping means are a core of made of metal and a coating that is elastic and covers a surface of the metal core
Merola teaches:
a gripping mechanism (1) comprising:
two or more cylinders (11 & 11’) each including a core made of metal (37) and a coating that is elastic (35) and that covers a surface of the metal core (Fig 3), and
a frame (3) that houses the two or more cylinders (Fig. 3), wherein
at least two cylinders of the two or more cylinders grip an object (15) (Fig. 3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism using steel balls to grip an object inserted between the steel balls taught by Mori with the gripping mechanism having a gripping means comprising cylinders where the cylinders are a core of made of metal and a coating that is elastic and covers a surface of the metal core taught by Merola in order to provide a gripping mechanism with gripping means has a higher frictional coefficient and a softer surface in order to more securely grip objects without damaging the gripped object.
Regarding Claim 2, Mori discloses:
the frame includes two or more side plates [quadrants of the frame that are dedicated to guiding each of the spheres respectively], a number of the two or more side plates is the same as a number of the two or more spheres (Fig. 4A & Fig. 5), each of the two or more side plates is inclined toward a center axis of the frame (Fig. 3), and each of the two or more spheres is in contact with at least one side plate of the two or more side plates (Fig. 3 & Fig. 5).
Regarding Claim 3, Mori discloses:
each of the two or more side plates has a cut (1001) that allows the object to pass therethrough without allowing the two or more spheres to pass therethrough. (Fig. 3).
Regarding Claim 4, Mori discloses:
the frame includes a bottom plate (1002), and the bottom plate has an opening (1003) that allows the object to pass therethrough without allowing the two or more spheres to pass therethrough (Fig. 3).
Regarding Claim 5, Mori discloses:
the two or more spheres are four spheres (Fig. 5), respective diameters of the four spheres are identical to each other (Fig. 5), the four spheres being arranged with respective centers of the four spheres located at vertices of a square (Fig. 5), and each of the four spheres is in contact with two adjoining spheres of the four spheres in a state where the object is not gripped (Fig. 3 & Fig. 5).
Regarding Claim 6, Mori discloses:
a drive mechanism configured to move the gripping mechanism relative to the object [Column 1 Lines 28-36].
Response to Arguments
Applicant’s arguments with respect to Claims 1-6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652